Citation Nr: 0715761	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's low back disorder 
(degenerative disk disease of the lumbar spine) is related to 
his military service.


CONCLUSION OF LAW

Degenerative disk disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first inquiry is whether the veteran has a current 
disability.  The recent medical evidence shows that the 
veteran has degenerative changes at the L5-S1 level of the 
lumbar spine.  The veteran underwent VA spine examination in 
April 2005.  After examining the veteran and reviewing his 
claims folder, the examiner diagnosed the veteran to have 
advanced degenerative disk disease at the L5-S1 level of the 
lumbosacral spine.  The Board finds, therefore, that the 
veteran has a current low back disability.

The next inquiry is whether an injury or disease was incurred 
during the veteran's active military service.  The veteran 
testified before the Board that he suffered an injury to his 
low back in November 1970 while he was stationed in Korea.  
He said that he was loading a jeep in preparation of going 
into the field and, while lifting a radio, he felt something 
pop in his low back.  He went to the aid station for his unit 
and was given heat therapy and pain medication.  Available 
service medical records show that the veteran was seen at the 
4/76 Artillery Aid Station on November 10, 1970 with 
complaints of a back ache for one day and he was treated with 
Wintergreen, Zactirin and a chemical heating paid.  The Board 
finds, therefore, that the evidence supports a finding that 
the veteran incurred a low back injury while in service.

In order to establish service connection, however, the 
evidence must show a relationship between the veteran's 
current low back condition and the injury that was incurred 
in service.  The evidence in support of the veteran's claim 
consists of the veteran's statements and testimony and the VA 
examiner's opinion.  Evidence in opposition consists of the 
veteran's separation examination records and the report of a 
VA general medical examination from October 1995.  Also in 
opposition to his claim is the lack of treatment records for 
his low back disorder.

As previously indicated, the veteran says that he injured his 
low back in November 1970 while loading a jeep in service.  
He also says that he has continued to have problems with his 
back which he has mostly treated on his own with over the 
counter medications and therapies.  The first post-service 
record of treatment seen in the medical evidence is a May 
1997 VA treatment note where the veteran complained of lower 
back pain radiating into his legs for years which initially 
occurred in the military while changing a radio out.  

The veteran underwent a VA spine examination in April 2005.  
The VA examiner noted that he had reviewed the veteran's 
claims file.  After reviewing the claims file and examining 
the veteran, the VA examiner diagnosed him to have 
symptomatic, advanced degenerative disk disease at the L5-S1 
level of the lumbosacral spine.  In response to the RO's 
request for a nexus opinion, the examiner opined that the 
veteran's current low back disorder is at least as likely as 
not etiologically related to his backache which was treated 
during service in November 1970.

However, at his separation examination in June 1971, the 
veteran failed to report any history of back trouble of any 
kind in his Report of Medical History.  In addition, the 
physical examination failed to reveal any back disorder.  
Furthermore, the lack of medical treatment since the 
veteran's discharge in July 1971 until May 1997, the earliest 
treatment shown in the available medical evidence, fails to 
support the veteran's report of continuity of symptomatology.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed.Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the veteran 
underwent a VA general medical examination in October 1995 in 
connection with a claim for nonservice-connected pension.  He 
failed to report any history of a low back disorder to the 
examiner and no physical findings of one were made.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In comparing the available evidence, the Board finds that the 
evidence is in equipoise as to whether the veteran's current 
low back disorder is related to the injury in service.  
Despite the lack of evidence of continuous treatment, the VA 
examiner opined that it is at least as likely as not that the 
veteran's current low back disorder is related to the injury 
incurred in service.  Unlike the RO, the Board finds no 
reason to completely discount the VA examiner's opinion.

The Board may reject medical evidence only on the basis of 
other independent medical evidence.  Shipwash v. Brown, 8 
Vet. App. 218, 223 (1995); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  It may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  
The weight of a medical opinion, however, may be diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Here, while the examiner did not provide a complete rationale 
for his opinion, it is clear that the examiner reviewed the 
veteran's claims file, and thus it is presumed that his 
opinion is based upon the evidence in the claims file as well 
as the veteran's self-reported history and the physical 
examination.  There is no indication that the examiner's 
opinion is ambivalent, based on an inaccurate factual premise 
or based on an examination of limited scope.  As for the 
examiner's failure to provide a complete rationale for his 
opinion, the Board finds that, although this may diminish its 
probative value, such inadequacy does not totally negate the 
examiner's opinion.  When taken into consideration with the 
remaining evidence, therefore, the Board finds that the 
medical evidence is at least in equipoise that the veteran's 
current low back disorder is related to the injury incurred 
in service.

The medical evidence being in equipoise, the Board gives the 
benefit of the doubt to the veteran and grants him service 
connection for his low back disability.  



ORDER

Entitlement to service connection for degenerative disk 
disease is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


